Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches multiple examples of slidable housings, as they are one of the major form factors of portable devices, those type devices generally being foldable, slidable, or a fixed structure.    It is also known the displays, such as organic LEDs are know made flexible allowing for different arrangement within a portable device.  Further a sliding housing that encloses a flexible screen and allows different functions in the different configurations is shown, see the cited references in the accompanying 892 for examples of this type of art.  The prior art does not teach or fairly suggest, as a whole, a mobile terminal comprising: a first frame; a second frame configured to move from the first frame in a first direction to switch the mobile terminal from a first state to a second state and to slidably move toward the first frame in a second direction to switch the mobile terminal from the second state to the first state; a slide frame configured to move in the first direction or the second direction with respect to the second frame; a flexible display including a first region coupled to the first frame, a second region coupled to the slide frame, and a third region disposed between the first region and the second region, the third region flexibly bending around the second frame; and a drive unit configured to move the second frame in the first direction, wherein the drive unit comprises: a driving elastic part configured to provide a tension force and having one end fixed to the first frame and an opposite end fixed to the second frame; and a stopper configured to maintain the driving elastic part in a compressed state when the mobile terminal is in the first state.  When incorporating each and every limitation of the respective claims as a whole and in combination, none of the prior art discloses the features as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648